MEMORANDUM OPINION
PER CURIAM.
Randolph Arledge filed a Petition for Writ of Mandamus with this court on January 9, 2002. However, it was not properly served on the opposing party. See Tex. R.App. P. 9.5.
On January 9, 2002, we ordered Arledge to provide proof of service within 10 days of the date of the letter. We also notified Arledge that if he did not comply with the order, his mandamus would be denied without further notice. See id. 42.3(c). On January 22, we received a document from Arledge requesting that a deputy clerk of this court serve Arledge’s mandamus on the relator. It is not the responsibility of the appellate court clerk or any of her deputies to serve copies of papers to be filed on the opposing party. See id. 9.5. The 10 days have passed, and we have not received proof of service of the mandamus.
Thus, as was warned, Arledge’s Petition for Writ of Mandamus is denied.